PER CURIAM.
 This is an appeal from an order revoking probation and committing appellant to serve the sentence imposed upon him for violation of law. it appears that the defendant was afforded a fair hearing by the learned judge below; and there is nothing to support any charge of abuse of discretion on his part. Whether the witnesses produced by defendant were to be believed was peculiarly a question for the trial judge to determine, as was the question as to whether he would hear character evidence on a question of punishment. As said in Burns v. United States, 287 U. S. 216, 53 S. Ct. 154, 156, 77 L. Ed. 266; “The question, then, in the case of the revocation of probation, is not one of formal procedure either with respect to notice or specification of charges or a trial upon charges. The question is simply whether there has been an abuse of discretion and is to be determined in accordance with familiar principles governing the exercise of judicial discretion.”
As defendant was released on bail pending this appeal, mandate will issue forthwith to the end that the judgment of the court may be enforced without further delay. We will add that it is only in very exceptional eases that persons sentenced to imprisonment should be admitted to bail pending appeal from an order revoking probation.
Affirmed.